Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) shall be
effective on the 1st day of January, 2009 (the “Effective Date”), by and between
U.S. Home Systems, Inc. (“USHS”), a Delaware corporation, and U.S. Remodelers,
Inc. (“U.S. Remodelers”), a Delaware corporation (collectively, USHS and U.S.
Remodelers shall be referred to as the “Company”), and Murray H. Gross (the
“Executive”).

W I T N E S E T H:

WHEREAS, Executive is currently employed as Chief Executive Officer of USHS and
as an executive officer of U.S. Remodelers and serves as a director of U.S.
Remodelers and USHS; and

WHEREAS, Executive and the Company have previously entered into an employment
agreement dated as of January 1, 2004 and as amended by an amendment dated as of
June 2, 2006 (collectively, the “Prior Agreement”); and

WHEREAS, the Company desires to continue such employment relationship and enter
into this Agreement, which will on the Effective Date supersede the Prior
Agreement and set forth the terms and conditions under which the Executive will
continue to serve the Company; and

WHEREAS, the Executive wishes to continue his employment with the Company on the
terms and conditions set forth herein;

NOW, THEREFORE, the Company and the Executive represent, warrant, covenant, and
agree as follows:

1. Employment and Duties. Executive is employed by USHS in the capacity of Chief
Executive Officer and as an executive officer of U.S. Remodelers and serves as a
director of U.S. Remodelers and USHS. The Executive agrees that during the term
of this Agreement he will devote substantially all of his business time,
ability, and attention exclusively to the business and interest of the Company
and will execute his duties loyally and solely for the benefit of the Company.
The Executive agrees that he will perform for USHS all of the functions
generally considered to be the duties of a Chief Executive Officer, which
include but are not limited to: implementing objectives established by the Board
of Directors of USHS; and such other reasonable duties, functions,
responsibilities, and authority in connection with the foregoing as are
consistent with his position as Chief Executive Officer of USHS and as are from
time to time delegated to the Executive by the Board of Directors of USHS.
Executive shall also perform such reasonable duties and functions as an
executive officer and director of U.S. Remodelers as are from time to time
delegated to the Executive by the Board of Directors of U.S. Remodelers.
Pursuant to his duties hereunder, Executive will create and promote the
Company’s goodwill among its customers, lenders, employees, suppliers, and other
parties with whom it has business relationships.



--------------------------------------------------------------------------------

2. Term. The original term of the Prior Agreement commenced on January 1, 2004.
The term of this Agreement shall continue in effect from the Effective Date
through December 31, 2011 (the “New Term”) unless terminated earlier in
accordance with Section 6; provided that if neither party has given written
notice (the “Non Renewal Notice”) on or before November 30, 2010 (or November 30
of any year before the last year of any Renewal Term), the term of this
Agreement shall renew for an additional three years (a “Renewal Term”).

3. Compensation. In consideration of all of the services to be rendered by the
Executive to the Company hereunder, the Company hereby agrees to pay the
Executive, and the Executive hereby agrees to accept from the Company, the
following compensation:

(a) Annual Salary. As of the inception of this Agreement, the Executive’s salary
is $371,424 annually which will continue during the New Term (or any Renewal
Term) of this Agreement and which will be payable in equal bi-weekly
installments (“Annual Salary”). The Annual Salary may not be reduced during the
New Term (or any Renewal Term) and may be increased at the beginning of each
fiscal year of the Company on an annual basis at the discretion of the
Compensation Committee or, if there is no Compensation Committee, at the
discretion of the Board of Directors.

(b) Bonus. Executive shall participate in and receive bonuses under any
management bonus program established by the Board of Directors or Compensation
Committee, including, but not limited to, the U.S. Home Systems, Inc. And
Subsidiaries Executive Cash Bonus Plan (hereafter, the “USHS Cash Bonus Plan”),
as well as such other bonuses during the New Term (or any Renewal Term) of this
Agreement that may be awarded at the discretion of the Compensation Committee
or, if there is no Compensation Committee, at the discretion of the Board of
Directors.

(c) Vacation. During the New Term (or any Renewal Term) of this Agreement, the
Executive will be entitled to no less than four weeks of paid vacation pursuant
to the Company’s vacation policy.

(d) Health and Disability Insurance.

(i) General. During the New Term (or any Renewal Term) of this Agreement, the
Company, at its sole expense, will provide the Executive and his family with a
health insurance plan and disability insurance coverage. Executive shall also be
entitled to participate in and receive benefits under any and all employee
benefit plans and programs which are from time to time generally made available
to the executive employees of the Company.

(ii) Physical Examination. During the New Term (or any Renewal Term) of this
Agreement, the Company shall provide, at its expense (unless otherwise covered
under the terms of the Company’s health plans), an annual physical examination
with a physician chosen by Executive.

 

Page 2 of 14



--------------------------------------------------------------------------------

(iii) Disability Payments. Executive’s eligibility for compensation from the
Company based on disability is governed by subsections 6(f) and 7(e) of this
Agreement.

(iv) Long Term Care. The Company shall provide the Executive with long term care
insurance coverage, provided that the annual premium to be paid by the Company
shall not exceed $25,000 and provided that such premium shall be paid by the
Company annually. The Company shall be obligated to provide Executive with the
long term care insurance coverage until June 2, 2016, notwithstanding the
earlier termination of Executive’s employment with the Company or this
Agreement; provided that such obligation shall end upon Executive’s death. The
amount paid by the Company in any year may not affect the amount to be paid by
the Company in any other year as required by Code Section 409A with respect to
any portion of such payment that is subject to Code Section 409A.

(e) Expenses. During the New Term (or any Renewal Term) of this Agreement, the
Executive shall be entitled to receive reimbursement for all reasonable expenses
incurred by the Executive in connection with the fulfillment of his duties
herein; provided the Executive has complied with all policies and procedures
relating to the reimbursement of such expenses as may from time to time be
established by the Company including, but not limited to, the providing of all
supporting backup to such expenses as is required by the Internal Revenue
Service.

(f) Stock Options. The Executive shall receive stock options from time to time
as may be determined by the Board of Directors or Compensation Committee, as the
case may be. The terms of the stock option agreement covering the stock options
shall contain provisions determined at the discretion of the Compensation
Committee or, if there is no Compensation Committee, at the discretion of the
Board of Directors, and shall provide that such options shall be fully vested on
a Change In Control (as defined herein).

(g) Life Insurance. During the term of this Agreement, the Company shall pay the
insurance premiums for life insurance policy no. MH0033658 issued by American
General/Old Line Life Insurance Company, which provides for a payment of
$1,250,000 to the heirs of Executive in the event of Executive’s death. The
amount paid by the Company in any year may not affect the amount to be paid by
the Company in any other year as required by Code Section 409A with respect to
any portion of such payment that is subject to Code Section 409A.

4. Nondisclosure Agreement. Upon the Effective Date, the Company will disclose
to the Executive Confidential Information and the Executive acknowledges that
during his term of employment with the Company, he shall have access to and
become familiar with Confidential Information that is owned by the Company and
its affiliates and that is regularly used in the operation of the business of
the Company, and its affiliates. For purposes of this Agreement, “Confidential
Information” means all information, research, computer software, or programs and

 

Page 3 of 14



--------------------------------------------------------------------------------

related documentation, practices, technical plans, customer lists, supplier
agreements, loan servicing agreements, loan purchasing and re-sale agreements
and programs, pricing techniques, marketing plans, development plans,
feasibility studies, acquisition programs, financial information or all other
compilations of information related to the business of and owned by Company, and
that has not been disclosed by the Company to the general public or that does
not exist in the public market. The Executive shall not use or disclose any of
the Confidential Information, directly or indirectly, either during the term of
his employment or at any time thereafter, except as required in the course of
his employment. The Executive shall promptly deliver to the Company upon
termination of his employment all files, records, documents, information, data,
and similar items and documentation relating to the business of the Company,
whether prepared by the Executive or otherwise coming into his possession. The
obligations of this Section 4 and Section 5 are continuous and shall survive the
termination of the Executive’s employment with the Company. Nothing herein is
intended to prevent lawful and truthful disclosure by Executive to agents of the
United States government and its agencies or to members of Congress. In
addition, and without limiting the generality of the foregoing, the Company and
the Executive shall each be authorized to disclose to agents of the United
States government and its agencies the federal income tax treatment and the
federal income tax structure (each as defined in Treas. Reg. Sec. 1.6011-4) of
any transaction between them.

5. NonCompetition Agreement. In order to protect the Company’s goodwill,
Confidential Information, which the Company agrees to disclose to Executive upon
the Effective Date, and other legitimate business interests, the Executive
agrees that:

(a) During the “NonCompetition Period” (as herein so defined), Executive shall
not, directly or indirectly, acquire, invest in, or otherwise engage (whether as
an employee in a managerial, sales, executive or supervisory capacity or other
position of substantial responsibility, director, officer, member, manager, or
as a consultant) in the Business (as hereafter defined) in the Restricted Area
(as hereafter defined), provided however that the Executive may invest in up to
five percent (5%) of any outstanding class of equity securities of any company
registered under Section 12 of the Securities Exchange Act of 1934, as amended.
For purposes of this Agreement, the terms (i) “Business” shall be defined as the
business of marketing, sale, installation and manufacturing of pre-fabricated
modular deck home remodeling projects including the pressure-chemical treatment
of lumber which is ultimately utilized in deck home remodeling projects, and the
marketing, design, sales, manufacturing and installation of kitchen cabinet
refacing and countertop products utilized in kitchen and bathroom remodeling and
refacing and any other home improvement services similar to that provided by the
Company or its affiliates and the financing of any such services and
(ii) “Restricted Area” shall mean the State of Texas or any State where the
Company has made, bought, serviced, or sold home improvement products and
services within a twelve month period preceding the termination of Executive’s
employment.

(b) During the NonCompetition Period, Executive shall not directly or
indirectly, whether as an employee in a managerial, sales, executive or
supervisory capacity or other position of substantial responsibility, director,
officer, member, manager, or as a consultant, (i) solicit, or attempt to solicit
or accept business that is competitive with such business being

 

Page 4 of 14



--------------------------------------------------------------------------------

conducted by the Company, or its affiliates in the Restricted Area; or
(ii) engage, hire, employ, or solicit in any manner whatsoever the employment of
an employee of the Company; or (iii) interfere in any business relationship or
contract between the Company and its affiliates and its customers, suppliers,
lenders, or financial institutions.

(c) During the NonCompetition Period, the Executive shall not knowingly seek or
accept, directly or indirectly, personal gain from (i) anyone soliciting
business with the Company or its affiliates, (ii) any person or firm doing
business with the Company or its affiliates, or (iii) any person or firm in
business competition with the Company or its affiliates. The preceding sentence
shall not apply to any gifts, meals, and entertainment of a nominal value if the
Executive’s objective is to enhance the business and goodwill of the Company.

(d) The “NonCompetition Period” shall be the New Term of this Agreement and such
additional periods as set forth in this subsection.

(i) If the Company terminates this Agreement for “Just Cause” pursuant to
subsection 6(a) or the Executive terminates this Agreement without “Good Reason”
pursuant to subsection 6(b), then the NonCompetition Period shall continue until
the two year anniversary date of the termination of this Agreement.

(ii) If the Company terminates this Agreement without “Just Cause” pursuant to
subsection 6(c) or the Executive resigns from his employment for “Good Reason”
pursuant to subsection 6(d), then the NonCompetition Period shall continue for a
period of six months following the date of Executive’s termination or
resignation.

(iii) If this Agreement is terminated by reason of disability pursuant to
subsection 6(f), then the NonCompetition Period shall continue until the two
year anniversary date of the termination of this Agreement.

(iv) If this Agreement is terminated by reason of expiration of the New Term (or
any Renewal Term) pursuant to subsection 6(g), then the NonCompetition Period
shall continue (x) for a period of six months following the expiration of the
New Term or Renewal Term then in effect if the Company provides the Non-Renewal
Notice; or (y) for a period of two years following the expiration of the New
Term or Renewal Term if Executive provides the Non-Renewal Notice.

(e) Due to the irreparable and continuing nature of the injury which would
result from a breach of any of the covenants contained in Section 4 or
Section 5, Executive agrees that the Company or its affiliates may, in addition
to any remedy which the Company or its affiliates may have at law or in equity,
apply to any court of competent jurisdiction for the entry of an immediate order
to restrain or enjoin the breach of this covenant and to otherwise specifically
enforce the provisions of this covenant.

 

Page 5 of 14



--------------------------------------------------------------------------------

(f) The Executive recognizes that the foregoing territorial and time limitations
are reasonable and properly required for the adequate protection of the business
of the Company and that if any such territorial or time limitation is found to
be unreasonable by a court of competent jurisdiction, the Executive agrees and
submits to the reduction of either said territorial or time limitation to such
an area or period as appears reasonable to such court. Provided however, if the
Company shall successfully enforce its injunctive rights hereunder in a court of
competent jurisdiction, the terms of this covenant shall be extended by the
period of time, if any, that the Executive was not restrained or enjoined from
competing with the Company during the pendency of the court proceedings.

(g) The existence of any potential or alleged claim or cause of action of the
Executive against the Company, or its affiliates, whether predicated on this
Agreement or otherwise, will not constitute a defense to the enforcement by any
party of the covenants contained in this Agreement. An alleged or actual breach
of the Agreement by the Company or its affiliates will not be a defense to
enforcement of the provisions of this Section 5 or other obligations of
Executive to any such party.

(h) The Executive’s covenants in Section 4 and this Section 5 shall terminate
and be of no further effect if the Company ceases to conduct the Business,
dissolves, or becomes subject to a petition in bankruptcy.

6. Termination of Agreement. This Agreement (other than the provisions as
applicable of Sections 4, 5 and 21, which shall survive such termination), and
Executive’s employment with the Company, may be terminated as provided herein:

(a) Termination by the Company for “Just Cause”. For purposes hereof, the
Company shall have “Just Cause” to terminate the Executive’s employment
hereunder in any of the following events:

(i) the commission by Executive of any act of fraud, embezzlement or
misappropriation materially prejudicial to the Company’s best interest; or

(ii) a final conviction of Executive, after all available appeals have been
exhausted, for a felony, which in the reasonable judgment of the Board of
Directors materially affects Executive’s ability to perform his duties pursuant
to this Agreement; or

(iii) any material breach by the Executive of any of the terms of, or the
failure to perform any material covenant or agreement contained in this
Agreement, which is not cured after thirty (30) days written notice to the
Executive; or

(iv) the failure or refusal of Executive to devote substantially all of his
business time, ability, attention, efforts, and energy to the Company during
regular business hours; or

 

Page 6 of 14



--------------------------------------------------------------------------------

(v) the failure of Executive to materially comply with the Company policy
concerning harassment and discrimination in the workplace.

(b) Resignation Without Good Reason. The Executive may resign from his
employment with the Company at anytime. However, for purposes of this Agreement,
a resignation by Executive shall be for “Good Reason” only upon the occurrence
of one or more of the events described in subsection 6(d).

(c) Termination by the Company without “Just Cause”. For purposes hereof, if the
Company terminates Executive’s employment for any reason other than those listed
in subsection 6(a), then such termination shall be without “Just Cause.”

(d) Resignation for Good Reason. The Executive’s employment shall be deemed to
have been terminated other than for Just Cause and for “Good Reason” (as herein
so used), if Executive tenders his resignation within one hundred twenty
(120) days after the initial existence of one or more of the following
conditions that arise without the consent of Executive:

(i) material breach by the Company of any of the terms of, or the failure to
perform any covenant or agreement contained in this Agreement; or

(ii) material reduction in title, position, responsibilities, or duties of the
Executive; or

(iii) material reduction in the Annual Salary; or

(iv) assignment of Executive, without his consent, to a position of employment
outside southern Florida.

Notwithstanding the foregoing, Executive’s termination of his employment shall
not be for “Good Reason” unless Executive notifies the Company in writing within
thirty (30) days after the initial existence of the condition described above
and the Company fails to remedy the condition within thirty (30) days after
receipt of such notice.

(e) Termination on Death. In the event of Executive’s death, Executive’s
employment will be deemed to have terminated on the date of his death.

(f) Termination on Disability. If the Executive becomes “disabled” (as defined
in this subsection 6(f)), then Executive’s employment with the Company shall
terminate on the date of Executive’s disability. Executive shall be “disabled”
for purposes of this Agreement if he is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or if the Executive
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of

 

Page 7 of 14



--------------------------------------------------------------------------------

not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.

(g) Expiration of Term. If either party gives notice as provided in Section 2
that it does not wish to renew this Agreement during the New Term (or any
Renewal Term thereafter), Executive’s employment under this Agreement shall end
on December 31, 2011 (or December 31 of the last year of any succeeding Renewal
Term), unless the Agreement is terminated earlier in accordance with another
provision of Section 6.

(h) Written Notice. Any termination of this Agreement shall be by written notice
from the party initiating the termination to the other party.

7. Severance. Upon the occurrence of an event specified below, the Company
agrees to make the specified payments. If a payment is due under any provision
of this Section 7, then no payment shall be due under any other provision of
this Section 7.

(a) Termination by the Company for “Just Cause.” If the Company terminates
Executive’s employment with the Company for “Just Cause” pursuant to subsection
6(a), then the Executive shall not be entitled to severance pay. However, in
such event the Company shall pay to Executive his accrued but unpaid salary and
any amount due (and not previously paid) to Executive under subsection 3(e) for
reasonable expenses incurred by Executive in the performance of his duties
hereunder.

(b) Resignation by Executive Without Good Reason. If Executive terminates his
employment with the Company without “Good Reason” pursuant to subsection 6(b)
and such termination constitutes a “separation from service” for purposes of
Code Section 409A, then the Company will pay Executive a lump sum payment in
cash equal to the amount that otherwise would have been paid by the Company to
the Executive if Executive’s employment had not terminated for the greater of
(x) the remainder of the New Term or the Renewal Term then in effect, or (y) two
years, at the then current rate of Annual Salary in effect immediately prior to
the termination (the “Severance Payment”). The Company shall make the Severance
Payment within 15 calendar days after the termination or resignation.
Additionally, in such event the Company shall pay to Executive his accrued but
unpaid salary and any amount due (and not previously paid) to Executive under
subsection 3(e) for reasonable expenses incurred by Executive in the performance
of his duties hereunder.

(c) Termination by the Company without “Just Cause” or Resignation by Executive
for Good Reason. If the Company terminates the Executive’s employment without
“Just Cause” pursuant to subsection 6(c), or if Executive resigns for “Good
Reason” pursuant to subsection 6(d) and such termination or resignation
constitutes a separation from service for purposes of Code Section 409A, then
the Company will pay Executive the Severance Payment. The Company shall make the
Severance Payment within 15 calendar days after the termination or resignation.
Additionally, in such event the Company shall pay

 

Page 8 of 14



--------------------------------------------------------------------------------

to Executive his accrued but unpaid salary and any amount due (and not
previously paid) to Executive under subsection 3(e) for reasonable expenses
incurred by Executive in the performance of his duties hereunder.

(d) Termination on Death. If this Agreement terminates due to the death of
Executive under subsection 6(e), then the Company shall pay to Executive’s wife,
if she has not predeceased him and if she is married to Executive on the date of
his death, a lump sum payment (the “Widow Payment”) in cash equal to one year of
Executive’s Annual Salary at the then current rate in effect at the time of
Executive’s death. The Company shall make the Widow Payment within 60 calendar
days after the Executive’s death. If Executive is not married at the time of his
death or if Executive’s wife has predeceased Executive, the Company shall not be
obligated to make any payment to Executive’s estate. If the Company elects to
purchase life insurance for Executive to fund, in whole or in part, its
obligation under this subsection 7(d) (and, by way of clarification, beyond the
life insurance referenced in subsection 3(g)), Executive agrees to designate his
wife as the primary beneficiary of such insurance while he is married, and any
payment of the Widow Payment by the Company will be less the sum of any life
insurance benefit purchased by the Company payable to Executive’s beneficiaries
upon his death (but such subtraction shall not include the life insurance
referenced in subsection 3(g)). Additionally, in the event of Executive’s death,
the Company shall pay to Executive’s wife, or his estate if she has predeceased
him or is not married to him on the date of his death, Executive’s accrued but
unpaid salary and any amount due (and not previously paid) to Executive under
subsection 3(e) for reasonable expenses incurred by Executive in the performance
of his duties hereunder.

(e) Payment on Disability. If Executive becomes disabled as defined in
Section 6(f), then the Company shall pay to Executive a lump sum payment (the
“Disability Payment”) in cash equal to the amount that otherwise would have been
paid by the Company to the Executive if Executive’s employment had not
terminated for the greater of (x) the remainder of the New Term or the Renewal
Term then in effect, or (y) two years, at the then current rate of Annual Salary
in effect immediately prior to the termination, together with the amount of
premiums that are expected to be due on the life insurance policy referred to in
Section 3(g) during such applicable period. The Company shall make the
Disability Payment within 15 calendar days after the Executive becomes disabled.
Additionally, in such event the Company shall pay to Executive his accrued but
unpaid salary and any amount due (and not previously paid) to Executive under
subsection 3(e) for reasonable expenses incurred by Executive in the performance
of his duties hereunder.

(f) Termination by Expiration of Term. If this Agreement is terminated by
Executive’s decision not to renew this Agreement pursuant to Section 2 and
subsection 6(g), then the Executive shall not be entitled to any severance pay
after the expiration of the New Term or the Renewal Term then in effect. If this
Agreement is not renewed by the Company pursuant to Section 2 and subsection
6(g), then the Company will pay Executive a severance payment at the end of the
New Term or the Renewal Term then in effect in cash equal to two times the
Executive’s Annual Salary at the rate of Annual Salary in effect on the date of

 

Page 9 of 14



--------------------------------------------------------------------------------

the Non-Renewal Notice. The Company shall make the severance payment to
Executive within 15 calendar days after the last day of the New Term or the
Renewal Term then in effect. Upon the expiration of the New Term or Renewal Term
then in effect, the Company shall pay to Executive his accrued but unpaid salary
and any amount due (and not previously paid) to Executive under subsection 3(e)
for reasonable expenses incurred by Executive in the performance of his duties
hereunder.

(g) Payment on Change In Control. If a Change In Control occurs that constitutes
a Change In Control with respect to Executive for purposes of Code Section 409A,
then the Company will pay Executive a lump sum payment in cash equal to
Executive’s Annual Salary at the rate in effect as of the Change In Control for
the longer of (x) the remainder of the New Term or the Renewal Term then in
effect, or (y) two years. The Company shall make the payment within 15 calendar
days after the Change In Control. Additionally, the Company shall pay to
Executive his accrued but unpaid salary and any amount due (and not previously
paid) to Executive under subsection 3(e) for reasonable expenses incurred by
Executive in the performance of his duties hereunder in the event of the
termination of Executive’s employment following a Change In Control.

8. Change In Control. A Change In Control will be deemed to have occurred for
purposes hereof, upon any one of the following events: (a) any person (within
the meaning of Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)), other than the Company (including its
subsidiaries, directors, and executive officers) has become the beneficial
owner, within the meaning of Rule 13d-3 under the Exchange Act, of fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
Common Stock or equivalent in voting power of any class or classes of the
Company’s outstanding securities ordinarily entitled to vote in elections of
directors (“voting securities”); or (b) shares representing fifty percent
(50%) or more of the combined voting power of the Company’s voting securities
are purchased pursuant to a tender offer or exchange offer (other than an offer
by the Company or its subsidiaries or affiliates); or (c) as a result of, or in
connection with, any tender offer or exchange offer, merger or other business
combination, sale of assets, or contested election, or any combination of the
foregoing transactions (a “Transaction”), the persons who were Directors of the
Company before the Transaction shall cease to constitute a majority of the Board
of the Company or of any successor to the Company; or (d) the Company is merged
or consolidated with another corporation and as a result of such merger or
consolidation less than fifty percent (50%) of the outstanding voting securities
of the surviving or resulting corporation shall then be owned in the aggregate
by the former shareholders of the Company, other than (i) any party to such
merger or consolidation, or (ii) any affiliates of any such party; or (e) the
Company transfers more than fifty percent (50%) of its assets, or the last of a
series of transfers results in the transfer of more than fifty percent (50%) of
the assets of the Company, to another entity that is not wholly-owned by the
Company or (vi) the Board, approves a resolution that for purposes of this
Agreement a Change In Control has occurred. For purposes of Subsection (e), the
determination of what constitutes fifty percent (50%) of the assets of the
Company shall be made by the Board, as constituted immediately prior to the
events that would constitute a Change In Control if fifty percent (50%) of the
Company’s assets were transferred in connection with such events, in its sole
discretion. For purposes of this Section 8, the term “Company” shall mean USHS.

 

Page 10 of 14



--------------------------------------------------------------------------------

9. Gross-Up Provision. If any payment, option right, or benefit to Executive
pursuant to the terms of this Agreement or otherwise in connection with
Executive’s employment with Company (the “Payments”) is subject to the excise
tax (the “Excise Tax”) imposed under Code Section 4999, then the Company shall
pay to Executive an additional amount (the “Gross-Up Payment”) such that the net
amount retained by Executive, after deduction of any Excise Tax on the Payments
and any Federal, state and local income and employment taxes and Excise Tax on
the Gross-Up Payment, shall be equal to the Payments to Executive. The Gross-Up
Payment shall be made to Executive within thirty (30) days after the termination
of Executive’s employment.

10. Notices. Any parties’ address for notice may be changed by written notice
delivered to the other party in accordance with this section. Any notice by
certified mail shall be deemed delivered upon actual receipt. Any notice or
communication required or permitted hereunder shall be in writing and personally
delivered or mailed by certified mail, return receipt requested, or delivered by
an overnight express courier, addressed to the Company or the Executive, as the
case may be, at the addresses set forth below:

 

If to the Company:    U.S. Home Systems, Inc.    405 State Highway 121 Bypass,
Building A,    Suite 250    Lewisville, Texas 75067    Attn: Chairman of the
Board of Directors With a copy to:    Chairman of the Compensation Committee   
U.S. Home Systems, Inc.    405 State Highway 121 Bypass, Building A,    Suite
250    Lewisville, Texas 75067 If to the Executive:    Murray H. Gross    4490
Live Oak Blvd.    Delray Beach, Florida 33445    mgross@ushomesystems.com

11. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto relating to the subject matter hereof, and supersedes all prior
agreements and understandings, whether oral or written, with respect to the
same. No modification, alteration, amendment, or rescission of or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by all parties hereto.

12. Texas Law to Apply. This Agreement shall be construed under and in
accordance with the laws of the State of Texas, and all obligations of the
parties created hereunder to be performed in Dallas County, Texas.

 

Page 11 of 14



--------------------------------------------------------------------------------

13. Other Instruments. The parties hereto covenant and agree that they will
execute such other instruments and documents as are or may become necessary or
convenient to effectuate and carry out this Agreement.

14. Headings. The headings used in this Agreement are used for administrative
purposes only and do not constitute substantive matters to be considered in
construing the terms of this Agreement.

15. Parties Bound. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, executors, administrators,
legal representatives, successors, and assigns where permitted by this
Agreement.

16. Severability. If any one or more of the provisions contained in this
Agreement for any reason are held to be invalid, illegal, or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision thereof and this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had never been contained herein.

17. Counterparts. This Agreement may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original.

18. Construction. Wherever the context shall so require, all words herein in the
male gender shall be deemed to include the female or neuter gender, all singular
words shall include the plural, and all plural words shall include the singular.

19. Cost of Enforcement. In the event attorneys’ fees or other costs are
incurred to secure performance of any of the obligations herein provided for, or
to establish damages for the breach thereof, or to obtain any other appropriate
relief, whether by way of prosecution or defense, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs incurred therein.

20. Waiver of Breach. Failure of any party to protest a breach by any other
party or waiver by any party of a breach shall not operate as or be construed as
a waiver of rights or remedies as to that breach and a waiver by any party of a
breach shall not operate as or be construed as a waiver of rights or remedies as
to any subsequent breach by any other party.

21. Arbitration. In the event of a dispute as to the application of any of the
provisions of this Agreement, the parties hereby agree that the matter or
dispute shall be submitted to arbitration according to the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association
(“AAA”). The arbitration shall be conducted in Dallas County, Texas. The matter
shall be decided by a single arbitrator selected according to such Rules of the
AAA. The cost of arbitration shall be borne as the arbitrator shall determine on
Final Award. Each party shall bear its own respective attorney’s fees during the
arbitration, but the arbitrator may award all or part of the reasonable
attorney’s fees incurred to the prevailing party. The results of the arbitration
shall be binding upon both sides and no appeal shall be available therefrom.
Notwithstanding this section, either party may seek a temporary restraining
order and a temporary injunction (i) with regard to the enforcement of the
provisions of Sections 4 and 5 prior to or during the pendency of any such
arbitration; or (ii) to maintain the status quo pending the referral of any
dispute to arbitration and the appointment of the arbitrator.

 

Page 12 of 14



--------------------------------------------------------------------------------

22. Receipt of Copy. The Executive, by his signature below, acknowledges receipt
of a full and complete copy of this Agreement.

23. Assistance of Counsel. Executive acknowledges and agrees that he has had the
benefit of counsel in connection with the negotiation and execution of this
Agreement.

24. Affiliate. As used herein, an “affiliate” of any party means any person,
corporation, partnership or other entity controlling, controlled by or under
common control with such party.

25. Compliance with Code Section 409A. To the fullest extent applicable, amounts
and benefits payable under this Agreement are intended to be exempt from the
definition of “nonqualified deferred compensation” under Code Section 409A in
accordance with one or more of the exemptions available under the final Treasury
regulations promulgated under Code Section 409A and, to the extent that any such
amount or benefit is or becomes subject to Code Section 409A due to a failure to
qualify for an exemption from the definition of nonqualified deferred
compensation in accordance with such final Treasury regulations, this Agreement
is intended to comply with the applicable requirements of Code Section 409A with
respect to such amounts or benefits and will be interpreted and administered to
the extent possible in a manner consistent with the foregoing statement of
intent. Notwithstanding anything herein to the contrary, (i) if on the date the
Employee “separates from service” within the meaning of Treasury Regulation
section 1.409A-1(h), (A) the Company is publicly traded, (B) the Employee is a
Specified Employee (as defined below), and (C) the Company reasonably determines
that (x) a payment or benefit payable hereunder as a result of the Employee’s
separation from service constitutes nonqualified deferred compensation that is
subject to the requirements of Code Section 409A and (y) the deferral of the
commencement of such payments or benefits is necessary in order to prevent any
accelerated or additional tax under Code Section 409A, then the Company will
withhold and accumulate such payments or benefits hereunder (without any
reduction in such payments or benefits ultimately paid or provided to Employee)
until the date that is six months and one day following Employee’s separation
from service date (or the earliest date as is permitted under Code
Section 409A), at which time the withheld and accumulated payments shall be paid
to the Employee in a single lump sum payment and (ii) if any other payments of
money or other benefits due to Employee hereunder could cause the application of
an accelerated or additional tax under Code Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Code Section 409A, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that does not cause such an accelerated or additional tax. “Specified
Employee” shall mean a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), as determined by the Compensation Committee of the
Board of Directors.

[Rest of page intentionally left blank]

 

Page 13 of 14



--------------------------------------------------------------------------------

U.S. HOME SYSTEMS, INC. By:  

/s/ Donald A. Buchholz

  Donald A. Buchholz, Member of the Board of Directors and Chairman of the
Compensation Committee U.S. REMODELERS, INC. By:  

/s/ Robert A. DeFronzo

  Robert A. DeFronzo, Secretary/Treasurer and Chief Financial Officer EXECUTIVE

/s/ Murray H. Gross

Murray H. Gross

 

Page 14 of 14